NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLERGAN, INC., ALLERGAN USA, INC.,
ALLERGAN SALES, LLC, ENDO `
PHARMACEUTICALS SOLUTIONS, INC.,
AND SUPERNUS PHARMACEUTICALS, INC.,
Plaintiffs~Appellants,
V.
WATSON LABORATORIES, INC. - FLORIDA,
Defendant-Appellee,
AND
SANDOZ, INC.,
Defen,dcmt-Appellee,
ANB
PADDOCK LABORATORIES, INC.,
. Defen.dcmt-Appellee.
2012-1310
Appea1 from the United States Disi:rict C0urt for the
District of De1aware in consolidated case n0. 09-CV-05l1,
Chief Judge Greg0ry M. Sleet.
ON MOTION

ALLERGAN V. WATSON LABS 2
ORDER
Allergan, Inc. et al. (Allergan) move to expedite the
briefing schedule and the scheduling of oral argument in
this case. Allergan states that the appellees oppose
Upon consideration there0f,
IT IS ORDERED THAT2
The motion is granted in part. Allergan's opening
brief is due no later than l\/lay 1, 2012. The appellees'
briefs are due no later than June 1, 2012. Allergan's reply
brief and the joint appendix are due no later than June 8,
2012. Oral argument will be scheduled by subsequent
order of the c0urt.
FOR THE CoURT l
 2 7  lsi Jan Horb,gly
Date J an Horbaly
Clerk
cc: Jonathan E. Singer, Esq.
Charles A. Weiss, Esq.
Deanne E. Maynard, Esq.
W d M. W d, E . FlLED
en y ar sq u.s.c0umnFAPPzALs\=0n
53 . msFenznALc1scu:1
APR 2 7 2012
JAN HORBALY
Cl.ERK